'Opinion oe the Court by
Judge Peters:
Possession of personal property is prima facie, though not conclusive, evidence of ownership in the person in possession, and may *23be disproved by other evidence. And in order to the conviction •of an individual of the crime of receiving stolen goods, it is not sufficient to prove they were stolen, but there must be proof that •the accused knew them to be stolen at the time he received them.
Roundtree & Foyle and J ames, for appellant'.
Hanlan> for appellee.
Hence what was done and said by Hourigan, of whom appellant .received the stolen property, at the time the exchange was made, is competent as a part of the transaction, and as a circumstance to illustrate the animus of the party.
The rejected evidence may have had more or less influence upon the jury favorable for appellant, and as he was deprived of the benefit thereof by the ruling of the court he was prejudiced to that extent.
"Wherefore, the judgment is reversed, and the cause remanded with directions to set aside the verdict and judgment, and to •award a new trial to appellant and for further proceedings consistent herewith. '